DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/2020 has been entered.
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Numbering of claims inconsistent between claims filed 4/27/2020 and claims filed 10/05/2020:
Misnumbered claim 20 been renumbered 21.
Misnumbered claim 19 been renumbered 20.

Claim 18 as submitted 4/27/2020, is not present in the claims submitted 10/05/2020, it appears the claim has been withdrawn or canceled. Appropriate clarification is required. 

 
Response to Amendments
Amendments filed 4/27/2020 had overcome the claim objections of claims 10 and 17 filed 12/31/2019 (in response to Applicants arguments filed 10/05/2020 regarding claim objections).
Claims 1-6, 8-15, 17 and 19-21 remain pending.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Digges (US 20050271783) in view of Klosky (US 2013/0126533).

Regarding claim 1, Diggs discloses (Fig-1-2) a pre-soaked grilling plank assembly comprising:
(a) a substantially liquid impervious bag (“fluid tight package 60” [0024]); 

(c) a soaking liquid (“hydrating liquid” [0020]) positioned within the bag (see below) of a quantity to substantially immerse the plank therein (soaking liquid in bag “Absorption of the hydrating liquid can be accomplished by a variety of means, and can occur before and/or after the wooden plank has been sealed in the fluid tight package” [0020]); and 
(d) the bag having a rupturable seal (70) to secure the plank and liquid therein and to enable selective opening of the bag to facilitate removal of the plank therefrom (resealing mechanism of seal structure 70 “such as found on ZIPLOCK bags” [0024])
And further wherein:
(e) the liquid has a liquid weight (weight of hydrating liquid [0020]); and
 (f) the bag is formed of a material taken from the group consisting of prohibits evaporation of the hydrating liquid absorbed in the wooden plank 10 during extended storage” [0024]). 
Digges is silent regarding the film specifically being BoPET.

Additionally Klosky (US 2013/0126533) teaches such knowledge of the exchangability between films with foil layers “Illustrative of this material are materials well-known in the art such as those sold under the trademark MYLAR and MELINEX by Dupont Teijin Films, of Chester, Va.), or other similar BoPET or other polyester films, and the like.” [0060]. 	The advantage of using BoPET as a waterproof component, is to use an exchangeably known polymer in the art of waterproofing “Illustrative of this material are materials well-known in the art such as those sold under the trademark MYLAR and MELINEX by Dupont Teijin Films, of Chester, Va.), or other similar BoPET or other polyester films, and the like. In one aspect of this embodiment, transparent film 315 is co-molded, overmolded, or glued to main shell 308, providing a water-tight seal for opening 313.” [0060]. 
Therefore when considering the use of polymer films, as discussed by primary reference Digges above in paragraph [0024], it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Digges with Klosky, by modifying the undisclosed specifics of the polymeric film selection of Digges with the equivalently known in the art BoPET (biaxially-oriented polyethylene terephthalate) film of Klosky, to provide a known in the art polymeric film capable of resisting water permeation. 

Regarding claim 2, Digges discloses an assembly as set forth in Claim 1 Digges further discloses and including:
(a) a second grilling plank (planks 10 shown three times in bag 60, see figure 2, further details [0024]) positioned within the bag and immersed within the liquid (immersed in residual liquid “The presence of a residual portion of hydrating liquid in the fluid tight package can make the wooden plank more aesthetically pleasing when the wooden plank is sealed in a transparent vacuum-sealed polymeric (thermoplastic) container” [0026]); and 
(b) a reseal structure formed within the bag to enable selective resealing of the bag after removal of one of the planks therefrom (70, “a slideable resealing mechanism 70 such as found on ZIPLOCK bags” [0024]).

Regarding claim 6, Digges discloses an assembly as set forth in Claim 1 Digges further discloses and including: 
(a) the bag being formed of a flexible, substantially liquid impervious (“fluid tight package 60” [0024]) polymer film (“Combinations of metal and polymeric films can also be used” [0024]).

Regarding claim 8, Digges discloses an assembly as set forth in Claim 1 Digges further discloses wherein: 
prohibits evaporation of the hydrating liquid absorbed in the wooden plank 10 during extended storage” [0024]).

Regarding claim 21, Digges discloses a method of packaging a grilling plank comprising the steps of:
(a) providing a substantially liquid impervious bag selected from the group consisting essentially of prohibits evaporation of the hydrating liquid absorbed in the wooden plank 10 during extended storage” [0024]) that . Combinations of metal and polymeric films can also be used. The use of substantially transparent polymeric films allows the aesthetically pleasing wooden plank 10 to be observed by consumers. The fluid tight package 60 ensures that no contaminants contact the wooden plank 10 prior to use, and also prohibits evaporation of the hydrating liquid absorbed in the wooden plank 10 during extended storage” [0024]);
(b) positioning a grilling plank within the bag (10 within bag 60, see figure 2); 
(c) positioning a grill soaking liquid within the bag of a quantity to substantially immerse the plank therein (soaking liquid in bag “Absorption of the hydrating liquid can be accomplished by a variety of means, and can occur before and/or after the wooden plank has been sealed in the fluid tight package” [0020]); and 
(d) providing a rupturable seal (70) on the bag to secure the plank and liquid therein and to enable selective opening of the bag to facilitate removal of the plank therefrom (resealing mechanism of seal structure 70 “such as found on ZIPLOCK bags” [0024]).
Digges is silent regarding the film specifically being BoPET.
However it is known in the art that polymeric films, as disclosed by Digges above (“Combinations of metal and polymeric films can also be used” [0024]) include BoPET, see MPEP 2144.06 Substituting Equivalents Known for the Same Purpose.

Therefore when considering the use of polymer films, as discussed by primary reference Digges above in paragraph [0024], it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Digges with Klosky, by modifying the undisclosed specifics of the polymeric film selection of Digges with the equivalently known in the art BoPET (biaxially-oriented polyethylene terephthalate) film of Klosky, to provide a known in the art polymeric film capable of resisting water permeation. 

Claim 3-5 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Digges in view of Edwards (US 2014/0363102).

Regarding claim 3, Digges discloses an assembly as set forth in Claim 1 Digges further discloses and including:
(a) a second grilling plank (multiple planks 10 within bag 60, see figure 2) positioned within the bag and immersed within the liquid (immersed in residual liquid “The presence of a residual portion of hydrating liquid in the fluid tight package can make the wooden plank more aesthetically pleasing when the wooden plank is sealed in a transparent vacuum-sealed polymeric (thermoplastic) container” [0026]); and 
Digges is silent regarding (b) a separator positioned between the planks to separate the planks within the bag.
However Edwards teaches (b) a separator (507) positioned between the planks to separate the planks within the bag (“a second set of heat seal bars 520 engage the folded packaging film web to create a vertical middle seal 507” [0030]).
The advantage of  a bag separator, is to provide two products with different seasonings “In still another embodiment, the first product comprises a food product with a first seasoning, and the second product comprises a food product with a second seasoning which is different than said first seasoning” [0010]. 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Digges with Edwards, by adding to packaging of Digges the divider of packaging of Edwards, to provide two products with different seasoning. 

Regarding claim 4, Digges discloses an assembly as set forth in Claim 1 and including:

Digges is silent regarding (b) a separator wall positioned between the planks to separate the planks within the bag.
However Edwards teaches (b) a separator wall (507) positioned between the planks to separate the planks within the bag (“a second set of heat seal bars 520 engage the folded packaging film web to create a vertical middle seal 507” [0030]).
The advantage of separating the planks within the sealed bag, is to provide two products with different seasonings “In still another embodiment, the first product comprises a food product with a first seasoning, and the second product comprises a food product with a second seasoning which is different than said first seasoning” [0010]. 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Digges with Edwards, by adding to packaging of Digges the divider of packaging of Edwards, to provide two products with different seasoning. 
 
Regarding claim 5, Digges discloses an assembly as set forth in Claim 1 Digges further discloses  wherein the bag has front (top or front of bag 60) and back (bottom or back of 60) walls and including:
(a) a second grilling plank (multiple grilling planks 10 shown, see figure 2, further details [0024]) positioned within the bag and immersed within the liquid (immersed in residual liquid “The presence of a residual portion of hydrating liquid in the fluid tight package can make the wooden plank more aesthetically pleasing when the wooden plank is sealed in a transparent vacuum-sealed polymeric (thermoplastic) container” [0026]); and 
Digges is silent regarding (b) a separator positioned between the planks to separate the planks within the bag formed by a weld line between the front wall and the back wall of the bag.
However Edwards teaches (b) a separator (507) positioned between the planks to separate the planks within the bag formed by a weld line (507 is formed by a weld, “a second set of heat seal bars 520 engage the folded packaging film web to create a vertical middle seal 507” [0030]) between the front wall and the back wall of the bag.
The advantage of weld sealing the bag into two compartments is to provide different flavoring within compartments “the first product comprises a food product with a first seasoning, and the second product comprises a food product with a second seasoning which is different than said first seasoning” [0010]. 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Digges with Edwards, by adding to packaging 

Regarding claim 17, Digges discloses a pre-soaked grilling plank assembly comprising:
(a) a substantially liquid impervious bag (“fluid tight package 60” [0024]) formed of a flexible polymer film (“Combinations of metal and polymeric films can also be used” [0024]);
(b) a first grilling plank (10) and a second grilling plank (10) positioned within the bag (multiple planks 10, see figure 2, further details [0024]); 
(c) a separator positioned between the planks to separate the planks within the bag; 
(d) a soaking liquid positioned within the bag of a quantity to substantially immerse the planks therein (“A residual portion of hydrating liquid can also be sealed in the fluid tight package 60 with the wooden plank 10” [0026]), the liquid having a liquid weight (weight of liquid); 
(e) the bag having a rupturable seal (seal of 70) to secure the planks and liquid therein and to enable selective opening of the bag to facilitate removal of a plank therefrom (resealing mechanism of seal structure 70 “such as found on ZIPLOCK bags” [0024]); 
(f) a reseal structure (70) formed within the bag to enable selective resealing of the bag after removal of one of the planks therefrom (resealing mechanism of seal structure 70 “such as found on ZIPLOCK bags” [0024]); and 
prohibits evaporation of the hydrating liquid absorbed in the wooden plank 10 during extended storage” [0024]).
Digges is silent regarding (b) a separator positioned between the planks to separate the planks within the bag; 
However Edwards teaches (b) a separator (507) positioned between the planks to separate the planks within the bag (“a second set of heat seal bars 520 engage the folded packaging film web to create a vertical middle seal 507” [0030]).
The advantage of  a bag separator, is to provide two products with different seasonings “In still another embodiment, the first product comprises a food product with a first seasoning, and the second product comprises a food product with a second seasoning which is different than said first seasoning” [0010]. 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Digges with Edwards, by adding to packaging 
Regarding claim 19, Digges discloses an assembly as set forth in Claim 17 Digges further discloses wherein the bag has front (wall of bag) and back (opposite wall of bag) walls. Digges is silent regarding wherein:
(a) the separator is formed by a weld line between the front wall and the back wall of the bag.
However Edwards teaches wherein the bag has front and back walls wherein: 
(a) the separator is formed by a weld line (507 is formed by weld, “a second set of heat seal bars 520 engage the folded packaging film web to create a vertical middle seal 507” [0030]) between the front wall and the back wall of the bag.
The advantage of weld sealing the bag into two compartments is to provide different flavoring within compartments “the first product comprises a food product with a first seasoning, and the second product comprises a food product with a second seasoning which is different than said first seasoning” [0010]. 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Digges with Edwards, by adding to packaging of Digges the divider of packaging of Edwards, to provide two products with different seasoning.

Regarding claim 20, Digges discloses an assembly as set forth in Claim 17 Digges further discloses wherein: 
(a) the bag is formed of a material which is impervious to an extent whereby the bag loses none of the liquid over a period of about two years (package is fluid tight, “The fluid tight package 60 is preferably formed from a transparent or translucent polymeric film, but could alternatively be formed from an opaque metal foil. Combinations of metal and polymeric films can also be used. The use of substantially transparent polymeric films allows the aesthetically pleasing wooden plank 10 to be observed by consumers. The fluid tight package 60 ensures that no contaminants contact the wooden plank 10 prior to use, and also prohibits evaporation of the hydrating liquid absorbed in the wooden plank 10 during extended storage” [0024]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Digges in view of Kloskey and in further view of RLC engineering (NPL). 

Regarding claim 9, Digges discloses an assembly as set forth in Claim 1 wherein:
(a) the liquid has a liquid weight (weight of liquid) and the plank has a plank weight (weight of plank); and 
(b) the liquid weight of the liquid within the bag is approximately equal to the plank weight of the plank within the bag (variety of woods used for planks “Wood species that release flavorful smoke such as, for example, western redcedar, alder, apple, cherry, maple, pecan, hickory and mesquite, are particularly suitable for use in .

Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Digges in view of Kloskey and in further view of RLC engineering (NPL) and Edwards. 

Regarding claim 10, Digges discloses a pre-soaked grilling plank assembly comprising:
(a) a substantially liquid impervious bag (60, “fluid tight package 60” [0024]); 
(b) a first grilling plank (10) and a second grilling plank (10) positioned within the bag (multiple planks 10 within bag 60, see figure 2, further details [0024]); 
(c) a separator positioned between the planks to separate the planks within the bag; 

the bag having a rupturable seal (seal portion of 70) to secure the planks and liquid therein and to enable selective opening of the bag to facilitate removal of a plank therefrom (“The fluid tight package 60 may optionally be provided with a slideable resealing mechanism 70 such as found on ZIPLOCK bags. The fluid tight package 60 may include a removable portion 80, which can be removed by the consumer to expose the resealing mechanism 70.” [0024]); and 
a reseal structure (70) formed within the bag to enable selective resealing of the bag after removal of one of the planks therefrom (“The fluid tight package 60 may optionally be provided with a slideable resealing mechanism 70 such as found on ZIPLOCK bags. The fluid tight package 60 may include a removable portion 80, which can be removed by the consumer to expose the resealing mechanism 70.” [0024]).
and further wherein:
(e) the liquid has a liquid weight (weight of hydrating liquid [0020]); and
(f) the liquid weight of the liquid with the bag is approximately equal to the plank weights of the planks within the bag (variety of woods used for planks “Wood species that release flavorful smoke such as, for example, western redcedar, alder, apple, cherry, maple, pecan, hickory and mesquite, are particularly suitable for use in plank cooking” [0005], because moisture content of wood can be around 200% by weight of water to wood (RLC engineering NPL (page 1) -“Fresh cut trees can have a wood moisture content over 200%”), and further Digges discloses possibly leaving additional 
(g) The bag is formed of a prohibits evaporation of the hydrating liquid absorbed in the wooden plank 10 during extended storage” [0024]).
Digges is silent regarding (c) a separator positioned between the planks to separate the planks within the bag; 
However Edwards teaches (c) a separator (507) positioned between the planks to separate the planks within the bag (“a second set of heat seal bars 520 engage the folded packaging film web to create a vertical middle seal 507” [0030]).

Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Digges with Edwards, by adding to packaging of Digges the divider of packaging of Edwards, to provide two products with different seasoning. 
Digges is silent regarding the film specifically being BoPET.
However it is known in the art that polymeric films, as disclosed by Digges above -“Combinations of metal and polymeric films can also be used” [0024], may include BoPET. see MPEP 2144.06 Substituting Equivalents Known for the Same Purpose.
Additionally Klosky (US 2013/0126533) teaches such knowledge of the exchangability between films with foil layers “Illustrative of this material are materials well-known in the art such as those sold under the trademark MYLAR and MELINEX by Dupont Teijin Films, of Chester, Va.), or other similar BoPET or other polyester films, and the like.” [0060]. 	The advantage of using BoPET as a waterproof component, is to use an exchangeably polymer known in the art of waterproofing “Illustrative of this material are materials well-known in the art such as those sold under the trademark MYLAR and MELINEX by Dupont Teijin Films, of Chester, Va.), or other similar BoPET or other polyester films, and the like. In one aspect of this embodiment, transparent film 315 is 
Therefore when considering the use of polymer films, as discussed by primary reference Digges above in paragraph [0024], it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Digges with Klosky, by modifying the undisclosed specifics of the polymeric film selection of Digges with the equivalently known in the art BoPET (biaxially-oriented polyethylene terephthalate) film of Klosky, to provide a known in the art polymeric film capable of resisting water permeation. 

Regarding claim 11, Digges discloses an assembly as set forth in Claim 10, 
Digges is silent regarding wherein: (a) the separator is formed by a separator wall positioned between the planks to separate the planks within the bag.
However Edwards teaches (a) a separator wall (507) positioned between the planks to separate the planks within the bag (“a second set of heat seal bars 520 engage the folded packaging film web to create a vertical middle seal 507” [0030]).
The advantage of separating the planks within the sealed bag, is to provide two products with different seasonings “In still another embodiment, the first product comprises a food product with a first seasoning, and the second product comprises a food product with a second seasoning which is different than said first seasoning” [0010]. 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Digges with Edwards, by adding to packaging 

Regarding claim 12, Diggs discloses an assembly as set forth in Claim 10, Diggs further discloses wherein the bag has front and back walls (front and back of bag).
Digges is silent regarding wherein: (a) the separator is formed by a weld line between the front wall and the back wall of the bag.
However Edwards teaches (a) the separator (507) is formed by a weld line (disclosed below) between the front wall and the back wall of the bag (507 is weld line, “a second set of heat seal bars 520 engage the folded packaging film web to create a vertical middle seal 507” [0030]) between the front wall and the back wall of the bag.
The advantage of weld sealing the bag into two compartments is to provide different flavoring within compartments “the first product comprises a food product with a first seasoning, and the second product comprises a food product with a second seasoning which is different than said first seasoning” [0010]. 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Digges with Edwards, by adding to packaging of Digges the divider of packaging of Edwards, to provide two products with different seasoning.

Regarding claim 13, Digges discloses an assembly as set forth in Claim 10 Digges further discloses and including: 


Regarding claim 14, Digges discloses an assembly as set forth in Claim 10 Digges further discloses wherein: 
(a) the bag is formed of a material which is impervious to an extent whereby the bag loses none of the liquid over a period of about two years (package is fluid tight, “The fluid tight package 60 is preferably formed from a transparent or translucent polymeric film, but could alternatively be formed from an opaque metal foil. Combinations of metal and polymeric films can also be used. The use of substantially transparent polymeric films allows the aesthetically pleasing wooden plank 10 to be observed by consumers. The fluid tight package 60 ensures that no contaminants contact the wooden plank 10 prior to use, and also prohibits evaporation of the hydrating liquid absorbed in the wooden plank 10 during extended storage” [0024]).

Regarding claim 15, Digges discloses an assembly as set forth in Claim 10 Digges further discloses wherein:
(a) the liquid has a liquid weight (weight of liquid); and 
(b) the bag is formed of a material which is impervious to an extent whereby the bag loses no more than 0.01 percent of the liquid weight over a period of about two years (package is fluid tight, “The fluid tight package 60 is preferably formed from a transparent or translucent polymeric film, but could alternatively be formed from an prohibits evaporation of the hydrating liquid absorbed in the wooden plank 10 during extended storage” [0024]).

Response to Arguments
Applicant's arguments filed 10/05/2020 have been fully considered but they are not persuasive. 
Applicant argues that the BoPET material is not disclosed in the prior art. 
Newly cited prior art Klosky teaches BoPET as a known equivalent for reducing liquid permeation in an exchangeable capacity to other polymers and or polymer foil combinations, see MPEP 2144.06 Substituting Equivalents Known for the Same Purpose.
Therefore the rejection is maintained. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Huff (US 20050245415). Regarding applicants claim “the bag is formed of a material which is impervious to an extent whereby the bag loses no more than 0.01 percent of the liquid weight over a period of about two years”, Huff teaches of a bag that remains impervious to liquid for any amount of shelf life to advantage .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER H KIRKWOOD whose telephone number is (469)295-9113.  The examiner can normally be reached on 11:00 am - 8:00 pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 





/Spencer H. Kirkwood/           Examiner, Art Unit 3761    

/CHRISTOPHER M KOEHLER/           Primary Examiner, Art Unit 3726